KEN PAXTON
                                         ATTORNEY GENERAL OF TEXAS




                                             September 12, 2017



  The Honorable Joseph D. Brown                            Opinion No. KP-0165
  Grayson County Criminal District Attorney
  200 South Crockett, Suite 116A                           Re: Whether affidavits regarding ownership
· Sherman, Texas 75090                                     of real property by adverse possession may be
                                                           recorded with the county clerk pursuant to
                                                           section 12.00l(a) of the Property Code
                                                           (RQ-0155-KP)

 Dear Mr. Brown:

         A county clerk must accept a document for filing when a statute authorizes the recording
 of the instrument. See TEX. Loe. Gov'TCODE § 192.001 ("The county clerk shall record each ...
 instrument that is required or permitted by law to be recorded."). You inform us the county clerks'
 offices disagree about "whether affidavits that purport to set forth facts that may establish
 ownership of real property by adverse possession and that contain a proper jurat must be filed." 1
 Specifically, you tell us:

                  The Grayson County Clerk recently learned at a seminar for Texas
                  county clerks that such documents should not be filed because they
                  have been misused in the past by some people to obtain title to
                  vacant homes. However, further investigation into this issue by the
                  Grayson County Clerk indicated that there was not a uniform
                  consensus among Texas county clerk's offices to reject the filing of
                  such affidavits.

 Request Letter at 1. y OU contend the county clerks have no authority to accept these documents
 for filing and seek our opinion. Id. at 2-3.

         Property Co.de section 12.00l(a) provides:

                  An instrument concerning real or personal property may be recorded
                  if it has been acknowledged, sworn to with a proper jurat, or proved
                  according to law.

         1
          Letter from Honorable Joseph D. Brown, Grayson Cty. Crim. Dist. Att'y, to the Op. Comm., Office of the
 Tex. Att'y Gen. at 2 (Mar. 16, 2017), https://www.texasattomeygeneral.gov/opinion/requests-for-opinion-rqs
 ("Request Letter").
The Honorable Joseph D. Brown - Page 2                       (KP-0165)



TEX. PROP. CODE § 12.00l(a). In the absence of a statutory definition, this office in a previous
opinion defined "instrument" for purposes of section 12.00l(a) as '"a formal or legal document in
writing."' See Tex. Att'y Gen. Op. No. JM-1277 (1990) at 4 (quoting BLACK'S LAW DICTIONARY
719 (5th ed. 1979); see also Ramos v. State, 303 S.W.3d 302, 307 (Tex. Crim. App. 2009)
(construing common meaning of "instrument" as "a formal legal document whereby a right is
created or confirmed, or a fact recorded; a formal writing of any kind ... drawn up and executed
in technical form, so as to be of legal validity" (quotation marks omitted)). For purposes of your
question, an affidavit therefore may be recorded if it: (1) is acknowledged or sworn to with a proper
jurat2 or otherwise proved according to law; 3 and (2) concerns real or personal property. See TEX.
PROP. CODE§ 12.00l(a).

        You question whether an affidavit of adverse possession "concerns" the real property at
issue. Request Letter at 2-3; see TEX. PROP. CODE § 12.00l(a) (permitting the recording of
instruments "concerning" real property). While the statute does not define the term "concerning,"
courts have construed the term in light of the general public policy of Texas registration laws to
require "that our public records disclose all matters affecting our land titles." See Turrentine v.
Lasane, 389 S.W.2d 336, 337 (Tex. Civ. App-Waco 1965, no writ) (quoting Leonard v. Benford
Lumber Co., 216 S.W. 382, 383 (Tex. 1919)); see also Pearson v. Wicker, 746 S.W.2d 322, 322
(Tex. App-Austin 1988, no writ). Thus, courts have held that an instrument concerns real
property if it discloses a matter affecting title to land. See Turrentine, 389 S.W.2d at 337 (holding
affidavits of heirship affected land titles and therefore were instruments "concerning" land under
statutory predecessor to Property Code section 12.00l(a)); Pearson, 746 S.W.2d at 322 (holding
joint venture agreement stating that parties owned real estate lots jointly was an instrument
"concerning" real property under Property Code section 12.00l(a)).

        To adversely possess property, an individual must meet the requisite statutory requirements
for the claim-including actual and visible possession of the disputed property that is adverse and
hostile to the claim of the owner-for a specified time period. See generally TEX. CIV. PRAC. &
REM. CODE §§ 16.021-.038 (listing statutory requirements for establishing adverse possession
under 3, 5, 10, and 25-year limitations periods); see also Wells v. Johnson, 443 S.W.3d 479, 489
(Tex. App.-Amarillo 2014, pet. denied) (listing essential elements common to all adverse
possession claims). Thus, the mere filing of an affidavit asserting adverse possession rights does
not create an interest in real property. See TEX. CIV. PRAC. & REM. CODE§§ 16.021-.038. The
filing of an affidavit of adverse possession does, however, provide notice of the existence of the
document. See TEX. PROP. CODE § 13.002(1) ("An instrument that is properly recorded in the
proper county is ... notice to all persons of the existence of the instrument.").



         2
        "A jurat is a certificate added to an affidavit stating when, before whom, and where it was made, while an
acknowledgement is a declaration of a fact to give it legal validity." Tex. Att'y Gen. Op. No. JM-883 (1988) at I.
         3
           Section 132.00 I (a) of the Civil Practice and Remedies Code provides that in certain instances "an unsworn
declaration may be used in lieu of a written sworn declaration, verification, certification, oath, or affidavit required by
statute." TEX. CIV. PRAC. & REM. CODE§ 132.00l(a). Subsections (c)-(t) establish the procedures for executing an
unsworn declaration. Id. § 132.00l(c)-(t). However, that section "does not apply to ... an instrument concerning
real or personal property required to be filed with a county clerk." Id. § 132.00 I (b ).
The Honorable Joseph D. Brown - Page 3                      (KP-0165)



        You tell us the affidavits at issue contain proper jurats and purport to set forth facts that, if
true, may establish an ownership interest in real property through adverse possession. Request
Letter at 2. While these instruments alone cannot create property rights, they do concern the
property at issue by disclosing and providing notice of matters affecting title. See TEX. PROP.
CODE § 13.002(1), TEX. C!V. PRAC. & REM. CODE §§ 16.021-.038; see also Turrentine, 389
S.W.2d at 337; Pearson, 746 S.W.2d at 322. As section 12.00l(a) permits the recording of an
instrument that concerns real property and has been sworn to with a proper jurat or otherwise
proved according to law, a county clerk has a duty to accept such documents for filing. See TEX.
PROP. CODE§ 12.00l(a); TEX. Loe. Gov'T CODE§ 192.001. 4

        You inform us that some county clerks refuse to accept these affidavits due to "several
highly-publicized incidents involving squatters obtaining title to vacant homes." Request Letter
at 2. The mere filing of an affidavit asserting an adverse interest in another's property does not
vest the filer with legal title. See TEX. C1v. PRAC. & REM. CODE §§ 16.021-.038. Moreover, a
county clerk may not impose filing requirements beyond those set forth in section 12.001. See
Tex. Att'y Gen. Op. No. JM-904 (1998) at 4 ("If the instrument meets the requirements for
recording set forth in section 12.001 [,] the clerk is required to record the document."); see also
Turrentine, 389 S.W.2d at 337 ("Neither [the filer's] motive in seeking to have the instruments
recorded, whether her purpose may in fact be effectuated, nor whether it is good practice for title
examiners to rely on them, are elements which determine whether they are subject to
recordation."). If a county clerk has a reasonable basis to believe in good faith that a document or
instrument asserting a claim or interest in real property offered for filing and recording is
fraudulent, the clerk shall provide written notice of the filing to the last known address of any
person named as owning an interest in the real property. See TEX. Gov'T CODE§ 51.901(a)(2).
Intentionally or knowingly filing a fraudulent instrument with the clerk is a crime prosecutable by
a local prosecutor. See id. § 51.904.




         4
          Notably, the Eighty-fifth Legislature passed a statute permitting a cotenant heir of real property to acquire
the interests of other cotenant heirs by adverse possession if certain requirements are met, including filing "in the deed
records of the county in which the real property is located an affidavit of heirship ... and an affidavit of adverse
possession." See Tex. S.B. 1249, 85th Leg., R.S. (2017) (to be codified at TEX. CIV. PRAC. & REM. CODE
§ 16.0265(c)(I)). This new statute provides express authorization for cotenant heirs to file such affidavits and suggests
the Legislature understood affidavits of adverse possession to be instruments concerning real property.
The Honorable Joseph D. Brown - Page 4          (KP-0165)



                                     SUMMARY

                      Local Government Code section 192.001 requires a county
              clerk to record an instrument that is required or permitted by law to
              be recorded. Thus, a county clerk may not refuse to accept for filing
              an instrument concerning real property, including an affidavit of
              adverse possession, if the affidavit meets the recording requirements
              of Property Code section i2.001(a). Fraudulent affidavits are
              criminal, and county clerks have a c,luty to notify property owners .
              when a fraudulent affidavit is filed.

                                            Very truly yours,




                                            KEN PAXTON
                                            Attorney General of Texas



JEFFREY C. MATEER
First Assistant Attorney General

BRANTLEY STARR
Deputy First Assistant Attorney General

VIRGINIA K. HOELSCHER
Chair, Opinion Committee

ASHLEY FRANKLIN
Assistant Attorney General, Opinion Committee